Citation Nr: 0201702	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  01-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
March 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
January 2001 rating decision continued the 10 percent rating 
for the veteran's left knee disability, and a March 2001 
rating decision increased the rating to 20 percent since 
August 2000.  


FINDINGS OF FACT

1.  The veteran is currently employed.  

2.  The left knee has 0-125 degrees range of motion and 
normal alignment with no medial or lateral instability and no 
laxity of the anterior and posterior planes.  

3.  The veteran walks with a normal pattern of heel-to-toe 
gait, and the medical evidence shows no incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, instability of station, disturbance of 
locomotion, or interference with sitting, standing, and 
weight-bearing.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5260, 
and 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran injured his left knee in a fall while on patrol 
in March 1986.  After two years of pain, he underwent 
arthroscopic debridement of the infrapatellar tendon and 
partial synovectomy in March 1988.  He demonstrated minimal 
improvement and eventually received an honorable medical 
discharge from service.  The January 1989 medical board 
diagnosis was left knee pain with symptomatic chronic 
patellar tendonitis, repaired partial tear of the 
infrapatellar tendon, and symptomatic moderate synovitis.  

A September 1989 rating decision granted service connection 
and an initial 10 percent rating for postoperative partial 
tear of the infrapatellar tendon with synovitis of the left 
knee since the veteran's March 1989 separation from service, 
and an October 1989 rating decision continued the 10 percent 
rating.  These decisions became final because the RO informed 
the veteran of each decision by letter, and he did not appeal 
within the prescribed time period.  See 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  

Over 10 years then went by before the veteran reinjured his 
knee while running on wet grass in August 1998.  His knee was 
unable to maintain its integrity due to reduced muscle 
strength, and he fell.  Soon after, he underwent 
reconstruction surgery for repair of a torn anterior cruciate 
ligament and graft of the patella tendon.  

The veteran filed an application for an increased rating in 
August 2000, and a January 2001 rating decision continued the 
10 percent rating.  Although a March 2001 rating decision 
increased the rating to 20 percent since August 2000, the 
claim for a rating in excess of 20 percent remains before the 
Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The claim for an increased rating may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  The Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001).  In this case, 
the RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and declined 
the opportunity for a hearing.  The January 2001 and March 
2001 rating decisions and the March 2001 statement of the 
case informed the veteran of the evidence needed to 
substantiate his claim.  The duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The veteran's left knee disability is currently evaluated 
under the criteria for synovitis and other impairment of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5257.  
Because the August 2000 VA examiner related the August 1998 
fall to reduced muscle strength and resolving all doubt in 
the veteran's favor, residuals of the 1998 reconstruction 
surgery for repair of a torn anterior cruciate ligament and 
graft of the patella tendon will be included in the rating 
for the veteran's left knee.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of  the doubt to the claimant.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 
(2001).  Given the diagnoses and findings of record, the 
Board will consider whether a rating in excess of 20 percent 
is warranted under the criteria for arthritis (Diagnostic 
Codes 5003 and 5010), synovitis (Diagnostic Code 5020), other 
impairment of the knee (Diagnostic Code 5257), and limitation 
of flexion and extension of the leg (Diagnostic Codes 5260 
and 5261) since August 2000, when the veteran filed his 
application for an increased rating.  

The veteran's left knee has shown no more than moderate 
recurrent subluxation or lateral instability since August 
2000.  Recurrent subluxation or lateral instability of the 
knee is assigned a 30 percent evaluation if severe and a 20 
percent evaluation if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  At the most recent VA examination in 
August 2000, there was no medial or lateral instability and 
no laxity of the anterior and posterior planes.  The August 
2000 VA x-ray demonstrated normal alignment with a screw in 
the tibia and an anchor and screw in the femur.  A higher 
rating is not justified in the absence of severe recurrent 
subluxation or lateral instability.  

Nor does the medical evidence support a higher rating for 
synovitis, arthritis, or limitation of motion.  Synovitis is 
rated on limitation of motion of affected parts as 
degenerative arthritis, and arthritis due to trauma and 
substantiated by x-ray findings is also rated as degenerative 
arthritis.  In turn, degenerative arthritis (hypertrophic or 
osteoarthritis), established by x-ray findings will be rated 
on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, and 5020.  In addition, when 
rated for instability under Diagnostic Code 5257, as the left 
knee has been, the veteran may also be entitled to a separate 
rating for arthritis if limitation of motion meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261.  VAOPGCPREC 23-97 (July 1, 1997).  A separate rating 
for arthritis can also be based on x-ray findings and painful 
motion.  38 C.F.R. § 4.59 (2001); Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997); VAOGCPREC 9-98 (August 
14, 1998).  

Limitation of left knee motion means limitation of flexion or 
extension motion.  Flexion of the leg is assigned a 30 
percent evaluation if limited to 15 degrees, a 20 percent 
evaluation if limited to 30 degrees, a 10 percent evaluation 
if limited to 45 degrees, and a noncompensable evaluation if 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Extension of the leg is assigned a 50 percent 
evaluation if limited to 45 degrees, a 40 percent evaluation 
if limited to 30 degrees, a 30 percent evaluation if limited 
to 20 degrees, a 20 percent evaluation if limited to 15 
degrees, a 10 percent evaluation if limited to 10 degrees, 
and a noncompensable evaluation if limited to 5 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Where evaluation is based on limitation of motion, as it is 
under Diagnostic Codes 5003, 5010, 5020, 5260 and 5261, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

The worst range of motion since August 2000 was 0-125 degrees 
at the August 2000 VA examination.  Thus, the veteran was 
able to flex his left leg well past the 60 degrees limitation 
required for a zero-percent rating under Diagnostic Code 5260 
and extend his right leg past the 5 degrees limitation 
required for a zero-percent rating under Diagnostic Code 
5261.  Because the veteran's limitation of motion does not 
meet at least the criteria for a zero-percent rating under 
Diagnostic Code 5260 or 5261, a separate rating for arthritis 
is not available.  It reasonably follows that a rating higher 
than 20 percent would not be warranted for limitation of 
motion or for synovitis or arthritis based on limitation of 
motion.  

It is true that the veteran alleges that he lost a year of 
time from work during an unidentified period of time and that 
he is unable to crawl while playing with his child or run a 
fast and painless mile.  The August 2000 VA examiner also 
found moderate pain, patellofemoral crepitation, diminished 
sensation over the lateral aspect of the left knee, weakness, 
fatigability, lack of endurance, and atrophy of the left 
quadriceps muscle.  There was, however, no laxity of the 
anterior and posterior planes and no joint line tenderness, 
and the veteran walked with a normal pattern of heel-to-toe 
gait and demonstrated fairly good anterior cruciate ligament 
reconstruction function in August 2000.  The medical evidence 
also shows no incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing.  Because the veteran 
has almost full range of left knee motion with no evidence of 
laxity or instability, the above symptoms of functional loss 
and pain, by themselves, cannot justify a higher rating.  

As the medical evidence has shown no symptoms related to left 
knee scars following surgery, a separate rating for scars is 
not available.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7805 (2001).  Nor is a higher rating available under the 
criteria for dislocation or removal of semilunar cartilage.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 (2001).  

A rating no higher than 20 percent is warranted for the 
veteran's left knee disability.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The symptomatology associated with the veteran's 
left knee disability does not more nearly approximate the 
criteria for a higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.102 
(2001).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's left knee disability markedly 
interferes with employment or causes frequent 
hospitalizations.  The veteran's February 2001 statement 
shows that he is still employed and that he takes only over-
the-counter medications for left knee pain.  He knows that he 
can run a mile although slowly and not without pain.  
Therefore, referral for extraschedular consideration is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a left 
knee disability is denied.   



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

